 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA | ©8¢ Ne. (:adtV 09497

 

 

Name of Plaintifits):
. REPORT
OF
Name of Defendant(s): MEDIATOR

ebnaon at all. (For Placement on the
Mediator vane Toons (\ Dun rary CM/ECF Docket)

 

 

 

 

 

 

 

 

 

 

Telephone No: 32. ON, TOYA, Q) This is an Interim Report. A final report is to be
Mail Ad 4 @ ly | Ly On filed after resumption of the mediation
1, Convening of ee) ay settlement conference ordered in this case:
wh was held on (date)
0 was NOT held sf
2, Attendance

K No objection was made on the grounds that any required attendee was absent.
1 Objection was made by

3. Outcome

SA Complete settlement of the case

(] Conditional settlement or other disposition

Partial settlement of the case

Recess (7.e., mediation to be resumed at a later date)

Impasse
Additional Information: N / 4

4. Settlement Filings. » effect the ent are Sf, au/afin of desmpss ol

(a) The document(s} to be filed
0 ll c Qin Ww pr qd,

(b) The person responsible for filing the document’) is is L / Gripes ary fs
(c) The agreed deadline for filing the document(s) is 44

Submission of Report. Picase submit the completed and signed report by mail to Clerk of Court, 324 W.
Market St., Greensboro, NC 27401, or, if a Consent te Transfer Documents Electronically Form has been

submitted, submit the signed report to medclerk@ncmd-uscourts.gov.

 

AoOoon

 

I have fabmitted this completed report with ten (10) days after conclusion of the conference.

$ Li, YA af

ose Signature

aN. Vg ender Coys } of amends
« Withon D cof J of p rang of Hen

fo Pele 0 fpesr congo bn

a
gf <em cnr) -cv-00997-CCE-LPA_ Document 72 Filed 05/19/21. Page 1.0f14

lhe
